DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkissian et al. [PG. Pub. No.: US 2020/0326216 A1].
With regards to claim 1, Sarkissian discloses a Water meter (1), (Ultrasonic water flow meter, ABSTRACT), comprising at least: a volume flow measuring device (2), ( by means of which a volume flow of a liquid flowing through a water pipe (3) can be measured from outside the water pipe (3), (a three-piezoelectric transducer assembly for use in a connected external flow meter for measuring water flow, according to some embodiments, showing the ultrasonic transducer assembly 322 that includes three piezoelectric transducers 410, 412 and 414 that is connected to an external water pipe 200, FIG. 4A, ¶0053); and a clamping device (4) by means of which the water meter (1) can be clamped to the water pipe (3), (the assembly 322 mounted externally on water pipe 200. A suitable coupling material (not shown for clarity) is provided between blocks 430, 432 and 434 and the exterior surface of the pipe 200. The coupling material should be selected to provide both adequate ultrasonic transmission properties, as well as allow the assembly 322 to be mounted on a range of pipe sizes while optimizing the contact surface area between the pipe and blocks 430, 432 and 434. Also not shown for clarity is a clamping mechanism that firmly holds assembly 322 onto the exterior surface of pipe 200, Fig. 4B, ¶0053).
With regards to claim 2, Sarkissian discloses wherein the volume flow of the liquid can be measured by the volume flow-measuring device (2) by means of ultrasound, vibration measurement or noise measurement (322, Ultrasonic meter, Figs 4A-C, ¶0053).
With regards to claim 3, Sarkissian discloses wherein the water meter (1) can be clamped to a circumferential surface (5) of the water pipe (3) by means of the clamping device (4), (a clamping mechanism that firmly holds assembly 322 onto the exterior surface of pipe 200. FIG. 4C is a top view showing ultrasonic transducer assembly 322 being clamped onto the outer surface of water pipe 200 using clamps 450 and 452, ¶0053).
With regards to claim 4, Sarkissian discloses wherein the clamping device (4) can be secured against unauthorized detachment (The selection of clamping mechanism used for securely holding transducer assembly 322 to the outer surface of water pipe 200 in general should depend upon the anticipated conditions, clamps 450 and 452, ¶0053).
With regards to claim 5, Sarkissian discloses wherein an alarm signal can be emitted by the water meter (1) in the event of unauthorized detachment of the water meter (1) from the water line (3), (an external ultrasonic meter is described that actively monitors for tampering, and can share information with networked microphones to improve classification of water usage events, ¶0063).
With regards to claim 6, Sarkissian discloses wherein the water consumption of the liquid can be transmitted to an electronic device (6) by the water meter (1), (water usage, ¶0048).
With regards to claim 7, Sarkissian discloses wherein the water meter (1) is designed as multiple parts to form the clamping device (4) (450 & 452, Clamps, Fig. 4C, 0053). 
With regards to claim 8, Sarkissian discloses wherein the water meter (1) is set up for analyzing measured values of the volume flow- measuring device (Machine Learning algorithm(s) that analyze on an ongoing basis a given home/apartment/site's historic water consumption to learn the regular/common patterns of consumption, 0079).
With regards to claim 9, Sarkissian discloses wherein the water meter (1) has at least one battery (7) for power supply (336, battery, Fig. 3, ¶0042).
With regards to claim 10, Sarkissian discloses a Method for fastening a water meter (1) to a water pipe (3), in which the water meter (1) is fastened to the water pipe (3) by means of a clamp connection (¶0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852